      8:17-cv-00280-JFB-CRZ Doc # 85 Filed: 10/12/18 Page 1 of 2 - Page ID # 387



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

BRIENNE SPLITTGERBER,                        )      Case No. 8:17-cv-280
                                             )
                                             )
                       Plaintiff             )
vs.                                          )
                                             )
BRADLEY RICE,                                )
                                             )
                       Defendant.            )

                            MOTION FOR SUMMARY JUDGMENT

         Comes now Bradley Rice, by and through counsel, and pursuant to Fed. R. Civ. P. 56 and

NECivR 56.1 and moves for summary judgment for the reasons that there is no genuine dispute as

to any material fact as to the Defendant’s qualified immunity from the Plaintiff’s claim for money

damages and he is entitled to judgment as a matter of law.

         WHEREFORE, the Defendant prays for an order or Judgment in favor of the Defendant

and against the Plaintiff on the Amended Complaint and that the case be dismissed, with prejudice.

                                                    BRADLEY RICE, Defendant


                                                    s/Robert B. Creager
                                                    Robert B. Creager # 15370
                                                    ANDERSON, CREAGER &
                                                     WITTSTRUCK, P.C. LLO
                                                    1630 K Street
                                                    Lincoln, NE 68508
                                                    (402) 477-8800
                                                    Attorney for Defendant Rice
   8:17-cv-00280-JFB-CRZ Doc # 85 Filed: 10/12/18 Page 2 of 2 - Page ID # 388



                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 11, 2018 I electronically filed the foregoing with the Clerk

of the District Court, using the CM/ECF system, which sent notification of such all parties in

interest in this case.

                                                      /s/ Robert B. Creager___________
                                                      Robert B. Creager, #15370
